USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                             ___________________________          Nos. 92-2399               93-1013                               DAVID BREWSTER, ET AL.,                               Plaintiffs, Appellants,                                          v.                             MICHAEL S. DUKAKIS, ET AL.,                                Defendants, Appellees.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                 [Hon. Frank H. Freedman, Senior U.S. District Judge]                                          __________________________                              _________________________                                        Before                     Torruella, Selya and Boudin,* Circuit Judges.                                                   ______________                              _________________________               Stephen J. Schwartz, with whom Cathy Costanzo and Center for               ___________________            ______________     __________          Public Representation were on brief, for appellants.          _____________________               Nonnie S. Burns and  Hill & Barlow on brief  for intervenor,               _______________      _____________          Massachusetts Association for Retarded Citizens.               Thomas  A. Barnico,  Assistant Attorney  General, with  whom               __________________          Scott    Harshbarger,    Attorney   General,    Commonwealth   of          ____________________          Massachusetts, and William L. Pardee, Assistant Attorney General,                             _________________          were on brief, for appellees.                               _________________________                                   August 25, 1993                              _________________________          _______________          *Judge Boudin has recused himself in this matter.  Therefore, the          case is  decided by the two remaining panelists.  See 28 U.S.C.                                                              ___          46(d)(1988).                    SELYA,  Circuit Judge.    These appeals  mark the  most                    SELYA,  Circuit Judge.                            _____________          recent  chapter in  institutional  reform  litigation that  began          almost  two decades  ago.1   On  this occasion,  plaintiffs argue          that the district court  erred both in banning future  fee awards          and in calculating fees for services rendered by their counsel in          connection  with the latest round  of litigation.   We agree with          certain  of plaintiffs'  contentions, disagree  with  others, and          dispose of the appeals accordingly.                                          I                                          I                    In December 1978, the  district court entered a consent          decree resolving a class action, started in 1976, that challenged          the  mental  health  regime  maintained by  the  Commonwealth  of          Massachusetts  at the  Northampton  State Hospital.   The  decree          required  the  Commonwealth to  develop  a  network of  community          residential  facilities and  nonresident  support  programs.   On          March 12,  1987, after approximately eight  years of supervision,          the   district   court  entered   a  carrot-and-stick   order  in          anticipation of bringing active judicial involvement to a close.           The order  set maintenance-of-effort provisions  firmly in place,          enunciated  guiding principles,  ranked priorities,  and directed          that  certain  further  steps be  taken.    It  also offered  the          Commonwealth a carrot,  providing that, if  all went well  during          the  next  three  years,  the  district  court   would  "end  its                                        ____________________               1Prior  phases of  the litigation  are chronicled  in sundry          opinions  of this court.   See, e.g.,   Brewster  v. Dukakis, 786                                     ___  ____    ________     _______          F.2d 16  (1st Cir. 1986); Brewster v.  Dukakis, 687 F.2d 495 (1st                                    ________     _______          Cir. 1982);  Brewster v. Dukakis, 675 F.2d 1 (1st Cir. 1982).  We                       ________    _______          refer persons who hunger for additional detail to those opinions.                                          2          jurisdiction"   over  the   mental  health   system  in   Western          Massachusetts.   This meant, the  court explained, that  it would          terminate  the  decree  although continuing  the  maintenance-of-          effort provisions in effect.                    On October  25, 1990, the court  issued a disengagement          order that removed much  of the case from judicial  oversight but          continued the court's  control over a  portion of the  litigation          until September 1, 1991.   The 1990 order reiterated  the court's          promise   to  terminate   supervision   if  sufficient   progress          transpired.   On  January 6,  1992, the  court entered  its final          disengagement order.   The court  found that compliance  had been          achieved and, consequently, ordered:                    .  . .  that  the Consent  Decree entered  on                    December  7,  1978  is  hereby  vacated,  the                    Court's active jurisdiction over the case and                    the   mental   health   system   in   Western                    Massachusetts  is  hereby  ended,   and  this                    action is hereby dismissed. . . .          In the same document, however, the court also stipulated:                    .  . .  that  notwithstanding  the  foregoing                    order,  the  defendants  are   enjoined  from                    violating Section III and Paragraph 43 of the                    Disengagement    Order    [continuing     the                    maintenance-of-effort provisions] which shall                    remain in effect.                  Then,  avowedly "pursuant  to"  its January  6  order, the  court          entered what it styled  a "judgment of dismissal."   Neither side          appealed.                    In  earlier  proceedings, fees  totalling approximately          $675,000 had been  awarded to plaintiffs'  counsel for work  done          through  October of  1990.    After  entry  of  the  judgment  of                                          3          dismissal,  the  parties'  attention returned  to  these  verdant          pastures.  Plaintiffs  filed a further fee  application which, as          later  supplemented, sought  close  to $30,000  in  fees for  the          period  November  1, 1990,  to June  1,  1992.   The Commonwealth          opposed  the request in  several particulars  and also  asked the          court to rule out, or at least cabin, future legal fees.                    On  November 6,  1992, the  district court  granted the          plaintiffs' fee application in part and denied it in part.  Using          reduced rates,  the court  awarded $12,766 for  services rendered          through  January  6, 1992,  but refused  to  allow fees  for work          performed after that date.  The court also responded favorably to          the  Commonwealth's motion, stating that it  would not award "any          future attorneys' fees."  Plaintiffs appealed.                                          II                                          II                    Plaintiffs' first  and most salient attack  is upon the          district court's issuance of a categorical ban prohibiting future          fees.  They argue that, although the January 6 order and separate          judgment  purport  to  disengage  the court  from  oversight  and          dismiss  the case,  the order explicitly  continues in  effect an          injunction   embodying   the  maintenance-of-effort   provisions.          Because  there  is an  ongoing  injunction,  plaintiffs say,  the          district court, consistent with   42 U.S.C.   1988  (Supp. 1991),          cannot  wholly  preclude fee-shifting  as  it  relates to  future          proceedings that may implicate the injunction.2                                        ____________________               2The  statute pertinently  provides  that in  any action  to          enforce  specified   civil  rights  laws,  "the   court,  in  its          discretion, may allow the prevailing party, other than the United                                          4                    The  Commonwealth adopts  a posture  of confession  and          avoidance.  It does not argue that an absolute bar on future fees          is  legally  supportable     a  stance  we  take  as  an  implied          concession  of  the plaintiffs'  basic  point    but,  rather, it          suggests that the court below meant only to preclude compensation          for  self-initiated monitoring  efforts that might  be undertaken          thereafter by plaintiffs' counsel.   In support of  this reading,          the Commonwealth points  to an earlier appeal wherein  this court          suggested that  it might be appropriate at  some stage to ask the          district judge "to  relieve [the Commonwealth]  of the burden  of          paying for private  party monitoring."  Brewster  v. Dukakis, 786                                                  ________     _______          F.2d 16, 19 (1st Cir. 1986).  Thus, the Commonwealth asseverates,          the  November  6  order  should  be  read  not  to  prohibit  all          attorneys'  fees, but simply to limit fees to future disputes, if          any, in which the  plaintiffs prove to be "prevailing  part[ies]"          within the meaning of section 1988.                    It is true that the November 6 order is  to some extent          opaque and that  the district  court's intent in  entering it  is          correspondingly  tenebrous.   It is also  arguably true  that the          district court's judgment of dismissal, together with the court's          references to  complete disengagement, may be  consistent with an          unqualified  end  to  the litigation.    And  if  this case  were          complete, then the issue  of future fees would be  moot (although          an  order barring  them would  then seem  unnecessary).   Yet the                                        ____________________          States,  a reasonable attorney's fee  as part of  the costs."  42          U.S.C.   1988 (b).                                          5          Commonwealth's interpretive legerdemain overlooks a crucial fact:          the January 6 order, quoted  supra p.3, states unequivocally that                                       _____          the  maintenance-of-effort provisions  continue "notwithstanding"          the dismissal.   Unless these provisions  are purely hortatory             and the Commonwealth itself does not make such a claim   there is          still a permanent injunction operating in this case.                    We find that  the injunction  remains in  effect.   Our          reasons  are  twofold.    First, although  the  district  court's          dismissal in this case, taken alone, might betoken the end of the          decree, the dismissal does not stand alone.  By its terms, it was          entered  "pursuant  to" an  order of  even date    and  the order          itself is  no less  explicit that "notwithstanding"  the proposed          dismissal  the defendants  are "enjoined" from  violating certain          injunctive  provisions   which  remain  in  force.     A  court's          dispositive  orders must be read as an integrated whole.  Reading          the instant record  in that fashion,  the various edicts  clearly          contemplate continuation of the  injunction   and so long  as the          injunction  endures, the  district court's  enforcement authority          can always be "reawakened."  Consumer Advisory Bd. v. Glover, 989                                       _____________________    ______          F.2d 65, 67  (1st Cir. 1993);  see  also In re Pearson,  990 F.2d                                         ___  ____ _____________          653, 657 (1st Cir. 1993) (noting that when structural injunctions          are  left  in  place,  they  often  require  continuing  judicial          intervention).                    The second  reason why we interpret the January 6 order          along these lines is prophylactic:  when, as  in this case, there          are  two possible interpretations of a decree, one of which would                                          6          undermine the decree's validity  and the other of which  would be          entirely  unremarkable, the  latter is  plainly to  be preferred.          Were we to conclude that the Commonwealth's reading of the record          was correct, a  serious question  would arise as  to whether  the          judgment  complied with  the requirement  that "a  rather precise          statement" be  furnished before a district court can terminate an          institutional  reform decree.  Board of Educ. v. Dowell, 498 U.S.                                         ______________    ______          237, 246 (1991).   As we recently observed, courts  entering such          decrees often "pass through levels of disengagement as the decree                                      ______          moves  toward achievement."  Glover, 989 F.2d at 67.  Termination                                       ______          of a  decree has  significant consequences  for the  parties, and          Dowell requires that so important an event be plainly marked.          ______                    For  these  reasons,   we  construe  the   judgment  of          dismissal as  closing the  case administratively but  leaving the          injunction  in effect.  And, once this finding is juxtaposed with          the  text  of the  November  6  order     which, as  framed,  can          certainly be read  to interpose  a wholesale ban  on future  fees          (indeed,  that is  the most natural  reading of it)    it follows          inexorably   that   the   latter   order   must   be    modified.          Notwithstanding  that  42  U.S.C.    1988(b)  provides  that  the          district court "may" award reasonable fees to a  prevailing party          "in its discretion,"  the Supreme Court has ruled that attorneys'          fees must be awarded thereunder to a successful plaintiff "unless               ____          special  circumstances  would  render  such   an  award  unjust."          Blanchard  v. Bergeron, 489  U.S. 87, 89 n.1  (1989); see also de          _________     ________                                ___ ____ __          Jesus  v.  Banco  Popular, 918  F.2d  232,  234  (1st Cir.  1990)          _____      ______________                                          7          (discussing operation  of section  1988).  Given  this preeminent          authority, an  anticipatory negation of  all future fees,  in all          circumstances,   cannot   easily  be   defended  in   an  ongoing          institutional reform case.                    The matter before us adequately illustrates the  point.          Here, one can easily  envision circumstances   say, an  egregious          violation  of  the  maintenance-of-effort   provisions  requiring          litigation to set  matters right    in which  section 1988  could          demand a  further award of fees.3   Cf. Pearson, 990  F.2d at 657                                              ___ _______          (holding that  when a  structural injunction in  an institutional          reform case  "has continuing  effects, the issuing  court retains          authority to  enforce it").   We could construct  other examples,          but  no useful purpose would be served.   Because it is perfectly          plain  that a  total ban  on future  fees cannot  be countenanced          here, the district court's order needs adjustment.                    Lest the baby be discarded with the bath water, we also          uphold the district court's ban on future fees insofar as the ban          represents a  determination that  it is  no longer  reasonable to                                        ____________________               3The  Commonwealth agrees  that, in  theory, there  could be          future  litigation  in this  case  for  which compensation  might          properly be sought, but urges that fees should be granted only if          plaintiffs  prove to  be  the prevailing  parties in  such future          litigation.  Plaintiffs, by contrast, claim that once a suitor is          found to have prevailed on a significant aspect of a civil rights          case and obtains some  relief, the district court is  not obliged          to  subdivide counsel's  bill  into  successful and  unsuccessful          elements.  In plaintiffs' view, even unsuccessful aspects can  be          compensated, although reasonableness remains a constraint and the          degree of  success is often  relevant to  the fee.   We think  it          unwise  to  attempt to  resolve this  conundrum in  the abstract;          after  all, the district court  did not address  the standard for          future fee  awards and the  problem may never  arise.  Hence,  we          express no opinion on these competing contentions.                                          8          remunerate  counsel   for  routine   monitoring  of   the  decree          (including the continuing injunction).   Plaintiffs themselves do          not object to this limitation on future compensable services and,          given the lack of objection, we see no need to discuss the matter          extensively.    After  all,  when the  court  ruled  that further          monitoring would be superfluous,  the litigation had been winding          down  for  five years,  the Commonwealth  was in  compliance, the          decree  had been truncated, and  the case was  being relegated to          inactive status.                      Without wishing unduly  to prolong  the discussion,  we          add  one  further  observation:    by  tradition  and  almost  by          necessity, district judges have great discretion in deciding what          claimed  legal  services   should  be  compensated,   see,  e.g.,                                                                ___   ___          Phetosomphone v. Allison  Reed Group,  Inc., 984 F.2d  4, 6  (1st          _____________    _________________________          Cir. 1993); Lipsett  v. Blanco,  975 F.2d 934,  939-40 (1st  Cir.                      _______     ______          1992); Foley  v. City  of Lowell,  948 F.2d  10, 18-19  (1st Cir.                 _____     _______________          1991), and  there are times  when an advance ruling  by the trial          court  provides  helpful guidance.   So  here,  in regard  to the          gratuitous nature of future monitoring.                                         III                                         III                    Another disagreement  between the parties  concerns the          hourly  rates that plaintiffs' counsel  should earn for work done          from  November  1990  to June  1992.    Each  of plaintiffs'  two          attorneys submitted affidavits  reciting their qualifications and          attesting  to  fees  charged and  paid  at  $195  per hour  (lead          counsel)  and $125  per  hour (associate  counsel), respectively.                                          9          The district court did not succumb to these importunings, instead          awarding lead counsel, Stephen  Schwartz, $120/hr. for core legal          work,  and associate  counsel, Cathy  Costanzo, $80/hr.  for such          work.   For non-core work, the court awarded lead counsel $80/hr.          and  associate  counsel  exactly  half that  rate.4    Plaintiffs          assign  error  to  the  lower  court's  refusal  to  accept  what          plaintiffs term their lawyers' "established billing rates."                    The  standards  governing  hourly  rates  applicable to          shifted legal fees are  hardly models of precision.   The Supreme          Court has endorsed the use of  market rates as a starting  point,          see Blum  v. Stenson, 465 U.S.  886, 895 (1984), but  it also has          ___ ____     _______          approved consideration of adjusting factors.  See Pennsylvania v.                                                        ___ ____________          Delaware Valley Citizens'  Council for Clean  Air, 478 U.S.  546,          _________________________________________________          563-65  (1986);  Hensley  v.  Eckerhart, 461  U.S.  424,  434 n.9                           _______      _________          (1983).   This  court has  followed the  same course,  see, e.g.,                                                                 ___  ____          Lipsett, 975 F.2d at 940-41; United  States v. Metropolitan Dist.          _______                      ______________    __________________          Comm'n, 847 F.2d 12, 19 (1st Cir. 1988), and  we have underscored          ______          the ample discretion of the district judge   the judicial officer          who  is most  familiar  with the  case,  the attorneys,  and  the          interactive nuances    in  constructing fee  awards.   See, e.g.,                                                                 ___  ____          Foley, 948 F.2d at 19.          _____                    We  think the current dispute  can best be addressed by                                        ____________________               4In the district court's  parlance, core work includes legal          research,   writing  of   legal  documents,   court  appearances,          negotiations    with    opposing    counsel,   monitoring,    and          implementation of court orders.   Non-core work consists  of less          demanding   tasks,  including   letter   writing  and   telephone          conversations.   We upheld  a similar taxonomy  in Brewster,  786                                                             ________          F.2d at 21.                                          10          putting it into  historical perspective.   In 1982, the  district          court allowed fees of $80/hr. for lead counsel's court activities          and  $70/hr. for his decree-implementation work.   In 1985, these          rates  were increased to $95 and $85, respectively.  In that time          frame, we  approved  the rates  as  within the  district  court's          discretion.  See Brewster, 786 F.2d at 21.  In 1991, the district                       ___ ________          court raised Mr. Schwartz's  rates to $120/hr. for core  work and          $80/hr.  for non-core  work.   At the  same time,  the court  set          associate counsel's  rates at $80/hr.  for core work  and $40/hr.          for  non-core  work.    On  each  occasion,  the  court  rejected          plaintiffs' requests for more munificent rates.                    The several affidavits submitted to support plaintiffs'          latest fee application aimed  to fill gaps in  proof and to  show          that  counsel actually command  the higher  rates they  seek here          from  other clients.   In  its fee order,  issued on  November 6,          1992, the district court reaffirmed the  rates it had established          in  1991, without discussing the latest  set of affidavits.  As a          general  rule,  a fee-awarding  court  that  makes a  substantial          reduction in either documented time or authenticated rates should          offer  reasonably  explicit  findings,  for the  court,  in  such          circumstances,   "has  a  burden  to  spell   out  the  whys  and          wherefores."   Metropolitan Dist. Comm'n,  847 F.2d at  18.  But,                         _________________________          there  are  occasions  on  which fee-setting  judges  "should  be          permitted to  draw conclusions and make  adjustments without full          articulation."   Jacobs v. Mancuso,  825 F.2d 559,  564 (1st Cir.                           ______    _______          1987).                                            11                    This is such  an occasion.   The trial  court made  the          necessary bottom-line  findings.   Although  subsidiary  findings          would have been desirable,  mitigating circumstances abound:  the          judge (who has done  a stellar job over almost  two full decades)          knew the case inside out;  the rates used by the trial  court are          the very figures adopted in 1991,  the year in which much of this          work was done; those rates were not appealed when first used; and          the newly claimed hours  are relatively few in number.   Finally,          this is the caboose of a litigation train that has  chugged along          for  almost  two  decades.   Given  the  singular  nature of  the          situation and  the age of the case, we are reluctant to press the          district court  for supplementary explanation.   Believing, as we          do,  that  the additional  expense  to  be  incurred  in  seeking          perfection  would be a poor investment, we decline to disturb the          district court's reaffirmation of the rates it set in 1991.                                            IV                                          IV                    The  last  point of  contention  involves  the district          court's refusal  to consider awarding fees  for services rendered          after  January  6, 1992.   The  court  took this  position solely          because  it believed that no compensation should be paid for work          performed after the  date of  its last disengagement  order.   In          light of our holding that a categorical ban on future fees cannot          stand,  see  supra  Part  II, the  blanket  disallowance  of fees                  ___  _____          referable to  services rendered subsequent  to the bar  date must          likewise fall.                    We must  now  decide what  to  do with  the  disallowed                                          12          hours.  Bearing in  mind that the district court  never addressed          individual entries in the time records submitted for this period,          we would ordinarily remand so that the court might reevaluate the          situation.   But, the circumstances here are out of the ordinary:          the   contentiousness   surrounding  the   lawyers'  compensation          threatens  to overshadow  the main  case   a  somewhat Kafkaesque          development since the case  furnishes the sole raison  d'etre for                                                         ______  ______          the  compensation.   The Supreme  Court has  repeatedly cautioned          that  a  fight  over fees,  within  the  broader  framework of  a          litigated case, ought  not take on a life of its own.  See, e.g.,                                                                 ___  ____          Hensley, 461 U.S. at  436 ("A request for attorney's  fees should          _______          not result in  a second  major litigation.").   Put bluntly,  fee          disputes, unlike Jack's beanstalk  or Pinocchio's nose, cannot be          permitted to grow and grow and grow.    In kindred circumstances,          we have refused to let the tail wag the dog.  We have recognized,          for example, that when a trial court has improvidently disallowed          certain  time, an  appellate  court, so  long  as the  record  is          reasonably  complete,  may appropriately  take  the  bull by  the          horns, forgo  a remand,  and  recalculate the  fee award  without          further ado.   See, e.g., Pearson  v. Fair, 980 F.2d  37, 45 (1st                         ___  ____  _______     ____          Cir. 1992); see also Foster v. Mydas Assocs., Inc., 943 F.2d 139,                      ___ ____ ______    ___________________          144  n.8  (1st Cir.  1991)  (listing  representative cases);  cf.                                                                        ___          Navarro-Ayala v.  Nunez,  968 F.2d  1421,  1428 (1st  Cir.  1992)          _____________     _____          (applying  the  same principle  to  a  required recalculation  of          monetary sanctions).  Because  this case fits the model,  we turn          directly to the necessary computation.                                          13                    The  block of  time in  question aggregates  51.9 hours          (31.6  hours  attributable  to  Mr. Schwartz  and  the  remainder          attributable  to Ms.  Costanzo).5   Lead  counsel's time  entries          deal exclusively with  fee-related work.  We have repeatedly held          that time reasonably expended in connection with fee applications          is itself compensable, see,  e.g., Lund v. Affleck, 587  F.2d 75,                                 ___   ____  ____    _______          77 (1st  Cir. 1978), but, since time spent in this exercise often          amounts  to little more than  "documenting what a  lawyer did and          why he or  she did it,"  Gabriele v. Southworth,  712 F.2d  1505,                                   ________    __________          1507 (1st Cir. 1983), it may  fairly be compensated at a  reduced          rate.  See id.; accord Jacobs, 825 F.2d at 563; Miles v. Sampson,                 ___ ___  ______ ______                   _____    _______          675 F.2d  5, 9 (1st Cir.  1982).  Thus, we  accept lead counsel's          fee-related time in  toto, but  direct that it  be valued at  the                           __  ____          rate  applicable to  his  non-core work.    This portion  of  the          incremental fee is, therefore, $2528, viz., 31.6 hrs. x $80/hr. =                                                ____          $2528.                    We treat associate  counsel's incremental  time in  two          segments.   We award plaintiffs the miscoded time, see supra note                                                             ___ _____          5,  in  its  entirety.6   Using  the  dollar  figure computed  by                                        ____________________               5The  situation  is   complicated  by  a  careless   mistake          contained  in   the  plaintiffs'   fee  application.     In  that          submission, plaintiffs identified a block of Ms. Costanzo's time,          totalling 18.3 hours, as having been spent in 1992.  So labelled,                                                           _          the time was  disallowed.   Plaintiffs now allege  for the  first          time  that these  hours were  misrecorded and  actually represent          time  spent in 1991.  Upon close perscrutation, the entries' text                            _          appears to bear out the allegation.               6In  the  circumstances at  bar, we  choose not  to penalize          plaintiffs for their labelling error.  We do not mean to suggest,          however, that  a fee-setting  court lacks discretion  to discount          fees  because of  sloppiness  in  the fee-seeker's  presentation.                                          14          plaintiffs  under  the  district   court's  approved  rates,  see                                                                        ___          Appellants' Brief at  31 n.19, and mindful  that the Commonwealth          has  not criticized the computation, we value this time at $1150.          We add to this  figure $80, representing the remaining  two hours          of Ms.  Costanzo's time.  In  doing so, we note  that these hours          were  spent in  fee-related endeavors  and should,  therefore, be          remunerated at her non-core rate.                    As  a final check,  we have paused  to consider whether          the   fee  award,   as  adjusted,   appears  reasonable   in  the          circumstances and is  in overall proportion  to what remained  at          stake in the  winding-down of  the litigation.   See Jacobs,  825                                                           ___ ______          F.2d at 563 (suggesting such an overview).  We conclude that  the          requirement of  reasonableness is  fully satisfied.   The revised          award is fair to plaintiffs and their  counsel, although slightly          less generous than they had thought due; it is, at the same time,          fair to the Commonwealth, although slightly more extravagant than          it had hoped.  While  we anticipate that all the parties  will be          displeased, the fact that a fee award leaves both payer and payee          somewhat sullen is often a sign of fairness all around.                                          V                                          V                    We  need go  no further.   The  order appealed  from is          affirmed  in part and vacated in part.   The case is remanded for          the  entry of a  revised fee award  for the period  ended June 1,          1992, increasing  the amount of  attorneys' fees from  $12,766 to                                        ____________________          Cf., e.g.,  Grendel's Den v. Larkin, 749  F.2d 945, 956 (1st Cir.          ___  ____   _____________    ______          1984) (finding "no reason to apply the  Fees Act in such a way as          to give delinquent applicants a second chance to recover").                                          15          $16,524.    The  court below  shall  also  enter  a new  judgment          eliminating  the absolute  bar on  future fee  requests (assuming          such  an absolute bar was  intended), making explicit  the bar on          future  fees for self-initiated  monitoring, and  clarifying that          the  limited injunction  remains in  effect until  further order.          Should plaintiffs believe they  are entitled to fees or  costs on          appeal, they may file an application pursuant to 1st Cir. Loc. R.          39.2.                    It is so ordered.                    It is so ordered.                    ________________                                          16